                 Case 3:21-mj-00007-DMC Document 5 Filed 08/10/21 Page 1 of 5

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL D. ANDERSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                              CASE NO. 3:21-MJ-0007 DMC
11
                                       Plaintiff,           GOVT.’S DETENTION MEMORANDUM
12
                            v.                              DATE: August 10, 2021
13                                                          TIME: 2:00 P.m.
     GARY STEPHEN MAYNARD,                                  COURT: Hon. Kendall J. Newman
14
                                   Defendant.
15

16
                                                I.   INTRODUCTION
17
            Gary Stephen Maynard is charged by criminal complaint with setting an arson-fire in the Lassen
18
     National Forest in violation of Title 18, United States Code, Section 1855. As described in detail in the
19
     criminal complaint, he has set several other arson-fires within the last month. Maynard poses a
20
     significant danger to the public and, as explained below, no realistic conditions of release can effectively
21
     mitigate the risk of death and property destruction.
22
                                 II.         MAYNARD SHOULD BE DETAINED
23
            A.      Standard under the Bail Reform Act
24
            Bail hearings generally proceed by proffer and the rules of evidence do not apply. 18 U.S.C. §
25
     3142(f). The defendant has the right to call witnesses and to cross-examine government witnesses, if the
26
     government elects to call any. 18 U.S.C. § 3142(f).
27
            The court must order a defendant detained if the court finds that conditions cannot be imposed
28


      GOVT.’S DETENTION MEMO.                               1
                 Case 3:21-mj-00007-DMC Document 5 Filed 08/10/21 Page 2 of 5

 1 that will assure the defendant’s appearance, or the safety of the community or another person. 18 U.S.C.

 2 § 3142(e). The burden with respect to the flight risk prong is preponderance of the evidence. United

 3 States v. Aitken, 898 F.2d 104, 107 (9th Cir. 1990). With respect to danger, the government bears the

 4 burden by clear and convincing evidence. 18 U.S.C. § 3142(f); United States v. Motamedi, 767 F.2d

 5 1403 (9th Cir. 1995).

 6          The Bail Reform Act sets out several factors the Court should consider in reaching its decision

 7 regarding detention and release: (1) the nature and circumstances of the offense charged, including

 8 whether it is a crime of violence or drug offense; (2) the weight of the evidence against the defendant;

 9 (3) the history and characteristics of the defendant, including ties to the community, past conduct, and

10 employment history; and (4) the nature and seriousness of the danger to any person or the community

11 that would be posed by the person’s release. 18 U.S.C. § 3142(g).

12          B.      The facts of this case support detention
13                  1.     Nature and Circumstances of the Offense Charged
14          First, arson is a dangerous crime and it is a crime for which it is particularly difficult to fashion

15 conditions of release. See, e.g., United States v. Ferranti, 66 F.3d 540, 544 (reversing district court

16 release order in arson and witness tampering case, and citing cases where elaborate conditions of release

17 were insufficient); United States v. Arvanitis, 667 F.Supp. 593 (N.D. Il. 1987) (detaining several

18 defendants in an arson and extortion scheme based on the charged offenses). The penalties are serious

19 and the incentive to flee is high.

20          Here, the nature and circumstances of Maynard’s arson offense show that he is particularly

21 dangerous, even among arsonists. Over the course of the last several weeks, Maynard has set a series of

22 fires in the vicinity of the Lassen National Forest and Shasta Trinity National Forest. See Complaint

23 Affidavit of USFS Special Agent Tyler Bolen (“Complaint Aff. of Bolen”). As the Court is likely

24 aware, California is in the middle of a drought and a particularly early and difficult fire season consistent

25 with the effects of climate change. See Today’s Challenges and Opportunities: Climate Change,

26 Briefing Paper, U.S. Dept of Agriculture, Forest Service, March 2008, available online at www.fs.fed.us

27 (last viewed August 10, 2021); Will Global Warming Produce More Frequent and More Intense

28 Wildfires?, United States Geological Survey, available at: https://www.usgs.gov/faqs/will-global-


      GOVT.’S DETENTION MEMO.                              2
               Case 3:21-mj-00007-DMC Document 5 Filed 08/10/21 Page 3 of 5

 1 warming-produce-more-frequent-and-more-intense-wildfires?qt-news_science_products=0#qt-

 2 news_science_products (describing scientific consensus and providing links to resources); The Wildland

 3 Arsonist: One of the Most Dangerous Criminals, WILDFIRE TODAY, Feb. 23, 2021, available online at

 4 https://wildfiretoday.com/2021/02/23/the-wildland-arsonist-one-of-the-most-dangerous-criminals (last

 5 viewed Aug. 10, 2021). The area in which Maynard chose to set his fires is near the ongoing Dixie fire,

 6 a fire which is still not contained despite the deployment and efforts of over 5,000 personnel. Dixie Fire

 7 Now Second-Largest in California State History Here’s What We Know, Vincent Moleski and Amelia

 8 Davidson, SACRAMENTO BEE, Aug. 9, 2021, available online at

 9 https://www.sacbee.com/news/california/fires/article253350538.html (last viewed Aug. 10, 2021).

10 Depending on wind direction, smoke from this fire has engulfed the federal courthouse here in

11 Sacramento and has been experienced several states away. See, e.g., The Ashes of the Dixie Fire Cast a

12 Pall 1,000 Miles From Its Flames, NEW YORK TIMES (Aug. 9, 2021, updated online Aug. 10, 2021).

13 Maynard traveled long distances through California specifically to this area. Complaint Aff. of Bolen.

14 He entered the evacuation zone and began setting fires behind the first responders fighting the Dixie fire.

15 In addition to the danger of enlarging the Dixie fire and threatening more lives and property, this

16 increased the danger to the first responders.

17          Words cannot describe this additional threat to firefighters and other emergency personnel as

18 effectively as the map attached as Exhibit 1 to this memorandum. The map shows the boundaries of the

19 Dixie fire where firefighters are laboring to protect the public at significant personal risk. The map also

20 shows where Maynard set fires on August 5th and 7th behind those fire lines. Maynard’s fires were
21 placed in the perfect position to increase the risk of firefighters being trapped between fires. But for the

22 dedication and efforts of U.S. Forest Service investigators working around the clock to track Maynard,

23 those fires would not have been discovered in their infancy. With Maynard’s growing fires at their

24 backs, firefighters would have been placed at much greater risk.

25                  2.     Weight of the Evidence
26          The second detention factor also favors detention. As described in the criminal complaint

27 affidavit, Maynard was traveling alone through the forest in isolated areas. Agents had installed a

28 tracker on his vehicle. Where Maynard went, fires started. Not just once, but over and over again. As a


      GOVT.’S DETENTION MEMO.                            3
               Case 3:21-mj-00007-DMC Document 5 Filed 08/10/21 Page 4 of 5

 1 result, the evidence is strong and Maynard will be convicted if he chooses to go to trial.

 2                  3.     History and Characteristics of the Defendant/Ties to the Community
 3          Maynard’s ties to the community also appear weak. He was living out of his car alone and

 4 traveling across large sections of Northern California. Maynard appears to have had difficulty holding a

 5 teaching job at the various universities at which he has taught. Therefore, this factor favors detention.

 6                  4.     Nature and Seriousness of the Danger to the Community
 7          Finally, Maynard poses a particular danger to the community. He is a serial arsonist, during a

 8 dangerous time for state and the public from wildfires. Wildfires can and do kill Californians and

 9 destroy their homes. Virtually entire towns have been destroyed already this year as well as in prior fire

10 seasons. Moreover, the manner in which Maynard chooses to set his fires is particularly dangerous to

11 first responders who are already stretched thin fighting large fires.

12          The nature of Maynard’s arson-fires also make him a particularly poor candidate for pretrial

13 release. U.S. Forest Service Agents had a tracker on Maynard’s vehicle and were waiting in shifts

14 nearby to track Maynard’s movements and discover any fires he set. These were extraordinary and

15 resource intensive precautions that were necessary because of the difficulty of finding someone in the

16 forest without a tracker and the speed with which a fire can grow. Exhibit 2, which is a photograph from

17 Maynard’s “Ranch Fire” shortly after it was discovered, demonstrates how quickly a fire can grow in the

18 forest under current conditions even with these precautions in place. Pretrial Services simply would not

19 be able to provide the 24 hour in-person surveillance and monitoring that is required to ensure the safety

20 of the community. Maynard must be detained.
21 ///

22 ///

23 ///

24

25

26

27

28


      GOVT.’S DETENTION MEMO.                            4
              Case 3:21-mj-00007-DMC Document 5 Filed 08/10/21 Page 5 of 5

 1                                        III.       CONCLUSION

 2         For the foregoing reasons, the government respectfully requests that the defendant be detained as

 3 a flight risk and as a danger to the community.

 4

 5   Dated: August 10, 2021                                PHILLIP A. TALBERT
                                                           Acting United States Attorney
 6

 7                                                   By: /s/ MICHAEL D. ANDERSON
                                                         MICHAEL D. ANDERSON
 8                                                       Assistant United States Attorney

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      GOVT.’S DETENTION MEMO.                          5
